          Case 1:17-cv-07520-PGG Document 69 Filed 02/26/19 Page 1 of 1



CO V I N G TO N                                                   Jaclyn E. MartInez Re sly

BEIJING   BRUSSELS   DUBAI   FRANKFURT   JOHANNESBURG             CovingLon&BurlingLLP
LONDON    LOS ANGELES   NEW YORK    PALO ALTO                     One CityCenter
SAN FRANCISCO   SEOUL    SHANGHAI   WASHINGTON                    850 Tenth Street, NW
                                                                  Washington, DC 20001-4956
                                                                  T 112026625528
                                                                  jmartinezresly@cov.com




By ECF                                                             February 26,     2019

The Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 1007


          Re: Brennan Center for Justice at New York University School
               of Law v. United States Department of State, No. 17 Civ.
               7520 (PGG)

Dear Judge Gardephe:

        I have appeared pro hac vice as counsel for Plaintiff Brennan Center for Justice at New
York University School of Law in the above-captioned matter. As of March 2, 2019, I will no
longer be employed at the law firm Covington & Burling LLP. I respectfully request an order
removing my individual appearance from the docket and from the ECF distribution list for this
matter.

       My departure will not affect any pending deadlines, nor will it occasion any delay in this
matter. Other attorneys from Covington & Burling LLP and attorneys from Muslim Advocates
and Americans United for Separation of Church and State have appeared in this matter and will
continue to represent Plaintiffs interests.



                                                                   Respectfully submitted,




                                                                  Jaclyn F. Martinez Resly

cc:       Counsel of Record (via ECF)
